peas uy ge c pr e department of the treasury internal_revenue_service washington d c ap ver tax_exempt_and_government_entities_division release number release date date uil code date legend foreign_corporation dear contact person identification_number telephone number employer_identification_number we have considered your ruling_request dated date and subsequent submissions concerning the federal_income_tax consequences under sec_511 of the internal_revenue_code_of_1986 as amended hereafter code relating to a proposed transaction in the manner and for the purposes described below facts whose principal purpose is the holding you have been recognized as a charitable_remainder_unitrust hereafter crut under sec_664 of the code and exempt from income_taxation under sec_664 you were established by your trustee who is both your grantor and your income_beneficiary your trustee acting on your behalf has also established foreign_corporation a corporation organized under the laws of the and managing of alternative investments such as u s and foreign hedge funds partially using debt financing in conjunction with capital contributions to fund the acquisition of its portfolio of securities specifically you stated that the business_purpose for establishing foreign_corporation was to allow you to invest in certain hedge funds that would not accept investments from u s citizens you represented that any income derived by foreign_corporation will not originate from insurance activities as this term is defined in sec_953 you are the sole member of foreign_corporation which was created solely for the purposes of investing and managing your assets you represented that foreign_corporation is a separate and distinct legal entity from you and that you are not responsible for paying any debts of foreign_corporation have no liability with regard to foreign_corporation beyond your investment as a shareholder and are not required to make additional capital contributions to foreign_corporation you also represented that you will not engage in any debt-financing of your ownership interests in foreign_corporation and that any income earned by foreign_corporation may either be reinvested by foreign_corporation or distributed to you as a dividend furthermore you have not made any representations that any other entities or individuals are or will become members of foreign_corporation or will invest their assets in foreign_corporation you have requested the following rulings that the distributive_share of income and gains from investments in u s and foreign hedge funds reportable by foreign_corporation under sec_704 of the code will not constitute to you unrelated_business_taxable_income as defined in sec_512 of the code that amounts distributed by foreign_corporation to you as dividends will not constitute to you unrelated_business_taxable_income as defined by sec_511 of the code that the income described in subpart_f of the internal_revenue_code allocable to you as a result of your ownership of foreign_corporation will not constitute to you unrelated_business_taxable_income as defined in sec_512 of the code that the formation and operation of foreign_corporation by you does not constitute an act of self-dealing under sec_4946 of the code that would be subject_to excise_taxes under sec_4941 law sec_511 of the code in part imposes a tax on the unrelated_business_taxable_income of every trust exempt from taxation under sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_512 of the code excludes from the definition of unrelated_business_taxable_income all dividends interest payments_with_respect_to_securities_loans as defined in subsection a amounts received or accrued as consideration for entering into agreements to make loans and annuities and all deductions directly connected with such income sec_512 of the code provides that notwithstanding the general exclusion of dividends from unrelated_business_taxable_income dividends and other passive_investment_income derived from debt-financed_property as defined in sec_514 are included as an item_of_gross_income derived from an unrelated_trade_or_business sec_512 of the code provides that if a controlling_organization receives or accrues a specified_payment from a controlled_entity the controlling_organization shall include such payment as an item_of_gross_income derived from an unrelated_trade_or_business to the extent such payment reduces the net_unrelated_income of the controlled_entity or increases any net_unrelated_loss of the controlled_entity sec_512 of the code defines the term specified_payment as used in sec_512 to mean any interest annuity royalty or rent received from the controlled_entity sec_512 provides for the treatment of certain amounts derived from foreign_corporations specifically any amount included in gross_income under sec_951 shall be included as an item_of_gross_income derived from an unrelated_trade_or_business to the extent the amount so included is attributable to insurance_income as defined in sec_953 which if derived directly by the organization would be treated as gross_income from an unrelated_trade_or_business the house ways_and_means_committee report on the small_business job protection act of in describing sec_512 of the code states that income inclusions under subpart_f have been characterized as dividends for unrelated_business_income_tax purposes and that this is the correct result sec_512 of the code provides that if a trade_or_business regularly carried on by a partnership of which an organization is a member is an unrelated_trade_or_business with respect to such organization such organization in computing its unrelated_business_taxable_income shall subject_to the exceptions additions and limitations contained in sec_512 include its share whether or not distributed of the gross_income of the partnership from such unrelated_trade_or_business and its share of the partnership deductions directly connected with such gross_income sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_purpose or function sec_513 of the code provides that a trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_514 of the code defines debt-financed_property as any property which is held to produce income and with respect to which there is an acquisition_indebtedness as defined in sub sec_514 at any time during the taxable_year or if the property was disposed of during the taxable_year with respect to which there was an acquisition_indebtedness at any time during the 12-month_period ending with the date of such disposition sec_664 of the code provides that a charitable_remainder_unitrust is exempt from income taxes for any taxable years unless it has unrelated_business_taxable_income for such year sec_664 of the code defines a charitable_remainder_unitrust as a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in subparagraph a and other than qualified gratuitous transfers described in subparagraph c may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in subparagraph a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in subsection g all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined by subsection g and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_951 of the code provides that a u s shareholder of a controlled_foreign_corporation must include in gross_income its pro-rata share of the controlled foreign corporation's subpart_f_income for the year sec_952 of the code defines subpart_f_income to include insurance_income and foreign_base_company_income sec_954 of the code defines foreign_base_company_income to include foreign_personal_holding_company_income sec_954 of the code defines foreign_personal_holding_company_income to include that portion of gross_income which consists of dividends interest royalties rents and annuities sec_4941 of the code provides for the imposition of tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code states that the term self-dealing means any direct or indirect a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extension of credit between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person and e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 of the code provides that the term disqualified_person with respect to a private_foundation includes i a person who is foundation_manager or iii a corporation of which a substantial_contributor or foundation_manager owns more than percent of the total combined voting power of said corporation a substantial_contributor to the foundation ii a sec_4947 provides that a charitable_remainder_trust is subject_to the prohibitions of sec_4941 and other provisions of chapter of the internal_revenue_code sec_1_512_b_-1 of the income_tax regulations regulations defines certain investment_income to include dividends interest payments_with_respect_to_securities_loans as defined in sec_512 annuities income from notional_principal_contracts as defined in sec_26 cfr or regulations issued under sec_446 other substantially_similar income from ordinary and routine investments to the extent determined by the commissioner and all deductions directly connected with any of the foregoing items of income shall be excluded in computing unrelated_business_taxable_income sec_53_4946-1 of the foundation and similar excise_taxes regulations ‘foundation regulations defines a disqualified_person as including a_trust of which more than percent of the beneficial_interest is owned by a substantial_contributor sec_53_4946-1 of the foundation regulations defines a person's beneficial_interest in a_trust as referenced in sec_53_4946-1 as being determined in proportion to the actuarial interest of such person in the trust analysis rulings one two and three the issue is whether you will have unrelated_business_taxable_income as defined in sec_511 and sec_512 of the code as a result of foreign corporation’s receipt of its distributive_share of income and gains under sec_704 or of the amounts distributed by foreign_corporation to you in the form of dividends you have been recognized as a charitable_remainder_unitrust crut and are exempt from income taxes unless you have unrelated_business_taxable_income see sec_664 of the code unrelated_business_taxable_income is defined as the gross_income derived from any regularly conducted unrelated_trade_or_business less certain modifications and deductions sec_512 the term unrelated_trade_or_business is defined as any trade_or_business the conduct of which is not substantially related to the organization's exempt_purpose sec_513 you represented that you created foreign_corporation as an investment vehicle solely for your assets and to permit you to invest in certain oversees funds that do not accept investments from u s citizens your investments in foreign_corporation are intended to increase your investment portfolio and earn income which purpose is not substantially related to any charitable purpose as such your investment_income would be subject_to taxation as unrelated_business_income under sec_511 however there is a general exception from unrelated_business_income taxation if the income is derived from dividends sec_512 under this general exception dividends received by you would not constitute unrelated_business_taxable_income under sec_512 the exclusion of dividend income from unrelated_business_income taxation does not apply if dividend income is derived from the debt financing of property that generates such dividends sec_512 and sec_514 you have represented that you are the sole shareholder of foreign_corporation foreign_corporation intends to invest in both u s and foreign hedge funds utilizing various investment techniques including the debt financing of investment_property you have also represented that foreign_corporation is a separate and distinct legal entity from you and you are not responsible for paying any debts of foreign_corporation have no liability with regard to foreign_corporation beyond your investment as a shareholder and are not required to make additional capital contributions to foreign_corporation although foreign_corporation is engaging in debt financing of investments you have represented that you will not debt financed your ownership_interest in foreign_corporation as such foreign corporation's distributions of dividends to you would not constitute unrelated_business_income under sec_512 and sec_514 sec_512 of the code provides for the special treatment of certain amounts derived from foreign_corporations specifically this section provides that any amount included in gross_income under sec_951 shall be included as an item_of_gross_income derived from an unrelated_trade_or_business to the extent the amount so included is attributable to insurance_income sec_512 sec_951 requires that a u s shareholder of a controlled_foreign_corporation must include in gross_income its pro-rata share of the controlled foreign corporation's subpart_f_income for the year the legislative_history of sec_512 makes clear however that congress intended that subpart_f_income not be defined as unrelated_business_income when the income is not attributable to insurance_income specifically the house ways_and_means_committee report on the small_business job protection act of in describing sec_512 states that income inclusions under subpart_f have been characterized as dividends for unrelated_business_income_tax purposes as such income described in subpart_f of the internal_revenue_code allocable to you as a result of your ownership of foreign_corporation will not constitute unrelated_business_taxable_income under sec_512 ruling four the issue is whether your formation and operation of foreign_corporation will constitute an act of self-dealing under sec_4941 of the code subjecting you to excise_taxes under sec_4941 you have been recognized as a crut under sec_664 of the code pursuant to sec_4947 a crut is subject_to the prohibition in sec_4941 against acts of self-dealing between a private_foundation and a disqualified_person and is treated for purposes of sec_4947 and sec_4941 as a private_foundation sec_4941 broadly defines self-dealing as a transaction between a private_foundation and a disqualified_person including i any direct or indirect sales or exchanges between a private_foundation and a disqualified_person or the transfer to or use by or for the benefit of private_foundation sec_4946 provides that the term disqualified_person with respect to a a substantial_contributor to the foundation or ii private_foundation includes i a person who is a foundation_manager under sec_53_4946-1 of the foundation regulations a disqualified_person is defined as including a_trust of which more than percent of the a disqualified_person of the income or assets of a beneficial_interest is owned by a substantial_contributor see sec_53_4946-1 as to determination of beneficial interests in this transaction you are investing certain assets of yours in foreign_corporation these assets are not subject_to any debt or liability and no debt is created by you or on your behalf to effectuate this purpose foreign_corporation is a newly created corporation which is created by you as an investment vehicle solely for your assets with foreign corporation's sole purpose to invest and manage these assets on and for your behalf any dividends_paid by foreign_corporation are paid solely to you as the sole member of foreign_corporation we find that foreign_corporation a wholly owned subsidiary is not a disqualified_person with respect to you within the meaning of sec_4946 of the code and sec_53_4946-1 of the foundation regulations as it would not be a disqualified_person with respect to a private_foundation in your position therefore we conclude that the formation and initial funding of foreign_corporation by you will not constitute an act of self-dealing subjecting you to an excise_tax under sec_4946 and sec_4941 conclusion accordingly based on the information submitted in your ruling_request we rule as follows that the distributive_share of income and gains from investments in u s and foreign hedge funds reportable by foreign_corporation under sec_704 of the code will not constitute unrelated_business_taxable_income as defined in sec_512 to you that amounts distributed by foreign_corporation to you as dividends will not constitute unrelated_business_taxable_income as defined by sec_511 of the code to you that the income described in subpart_f of the internal_revenue_code includible by you as au s shareholder of foreign_corporation will not constitute unrelated_business_taxable_income as defined in sec_512 of the code to you that the formation and initial funding of foreign_corporation by you does not constitute an act of self-dealing as defined under sec_4941 of the code that would subject you to excise_taxes under sec_4941 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice deletions you should follow the instructions in notice if you disagree with our proposed this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records we express no opinion as to whether any entity described in this ruling may be deemed a foreign financial_account for foreign_bank_account_report fbar purposes and may be required to file an fbar finally we express no opinion on any transaction other than the one described in this submission and we express no opinion as to any consequences under sec_664 if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely theodore r lieber manager exempt_organizations technical group enclosure notice
